Citation Nr: 1013039	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-39 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of the Veteran as a former 
prisoner of war (POW).

2.  Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had verified recognized guerrilla service from 
December 11, 1944, to January 8, 1945.  He died in June 
1997, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) decisions of 
September 2004.  The appeal was previously remanded in 
November 2008.


FINDINGS OF FACT

1.  The Veteran was not forcibly detained or interned by the 
Japanese government, nor was he on active duty at the time 
of the purported imprisonment.

2.  The Veteran died in June 1997, at the age of 80 years, 
due to cardiopulmonary arrest, chronic obstructive pulmonary 
disease, and senility.  

3.  At the time of his death, service connection was not in 
effect for any disabilities, and a disability of service 
onset did not contribute to cause his death.  

4.  The conditions causing the Veteran's death were first 
shown many years after service, were not caused by any 
incident of service.  


CONCLUSIONS OF LAW

1.  The Veteran was not interned during a period of 
recognized military service.  38 U.S.C.A. § 101(32) (West 
2002 & Supp. 2009) ; 38 C.F.R. §§ 3.1(y), 3.40, 3.41 (2009). 

2.  A service-connected disability did not cause or 
contribute to the Veteran's death, and the criteria for DIC 
based on service connection for cause of death are not met.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in June 2009, the RO notified 
the appellant of the information necessary to substantiate 
the claim on appeal, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  She was told that the evidence must show a causal 
relationship between the Veteran's death and an injury, 
disease or event in military service.  She was advised of 
various types of lay and medical evidence that could 
substantiate her claim.  She was provided with information 
regarding payment rates and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  She was provided an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  Although this was not sent 
prior to the initial determination, subsequently, the claim 
was readjudicated, and a supplemental statement of the case 
was provided in February 2010, thus correcting the timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Concerning the claim for benefits based on the Veteran's 
status as a POW, in June 2004, she was notified of the 
information or evidence necessary to prove the element of 
Veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 
331 (2007) ("Since veteran status is frequently a 
dispositive issue in claims filed by Philippine claimants, 
some tailoring of VCAA notice concerning proof of veteran 
status is necessary in most, if not all, cases.").  Thus, 
the duty to notify was satisfied.

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Available 
service department records have been obtained, as has the 
Veteran's death certificate and identified post-service 
medical records.  Verification of the Veteran's service was 
obtained from National Personnel Records Center (NPRC) in 
2004, and again in 2009.  The appellant has not identified 
any other potentially relevant information or evidence.  A 
VA nexus opinion is not warranted because, as discussed 
below, there is no credible evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, or a credible indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  
  
Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Recognition as POW

The appellant contends that the Veteran was detained as a 
POW by the Japanese government while on active duty with the 
USAFFE during World War II.  The claim was denied on the 
grounds that the evidence does not show that he was a POW of 
the Japanese government, and, even if he was captured and 
detained by the Japanese government, he was not on active 
duty at the time of his reported capture.  The appellant 
disputes both of these conclusions, pointing to the 
Veteran's Affidavit for Philippine Army Personnel.  She 
states that this shows that he was with the Ablan Guerrilla 
unit at the time of his capture, which she states is 
considered USAFFE service.  

For VA benefits purposes, a prisoner of war is a person who, 
while serving in the active military, naval or air service, 
was forcibly detained or interned in the line of duty by an 
enemy or foreign government, the agents of either, or a 
hostile force.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. 
§ 3.1(y) (2009).  

In determining whether an individual may be recognized as a 
POW, VA shall accept the findings of the appropriate service 
department regarding whether the individual was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  8 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. 
§ 3.1(y)(1); Manibog v. Brown, 8 Vet. App. 465 (1996); Young 
v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. 
App. 530 (1992). 

In an Affidavit for Philippine Army Personnel, signed in 
March 1947, the Veteran claimed to have been inducted into 
the USAFFE on November 8, 1941; he said his unit was 
disbanded on February 18, 1942.  He said from March 1, 1942 
to April 2, 1942, he was with the Ablan Guerrilla Unit, 
during which time he performed intelligence work, giving 
reports of enemy activities and locations, and ambushed 
enemy foot troops and garrisons.  He said that he was 
captured on April 3, 1942, and was a POW until he was 
released on July 1, 1942.  He stated that he was captured by 
the Japanese at Paoay, Ilocos Norte and incarcerated at 
Laoag, Ilocos Norte.  He stated that he was sickly after his 
release, and upon recovery, worked as a farmer.  He said he 
was inducted into the G Co, 15th Infantry, USAFIP, on October 
13, 1944.  

Service treatment records show the Veteran was hospitalized 
during the period of his verified service, from May to July 
1945, and again in September 1945.  According to these 
reports, he was treated for malaria and rheumatoid 
arthritis.  When hospitalized in May 1945, he was noted to 
be assigned to Company G of the 2nd Battalion, 15th Infantry.  
During the September 1945 hospitalization, he was assigned 
to the "Cas. Co." organization.  No mention of a history of 
his having been a POW was noted in these records.

Based on this information, in April 2004, the National 
Personnel Records Center (NPRC) verified the Veteran's 
Recognized Guerrilla Service from December 11, 1944, to 
January 8, 1945; no other period of service was verified, 
and no POW status was verified.  

In support of her contentions, the appellant submitted a POW 
Questionnaire, in which she identified the Veteran's date of 
capture as "March 1, 1942, - April 2, 1942," and his date of 
release from Japanese forces as "April 2, 1942, - July 1, 
1942."  She said that he was released when the Philippine 
government was turned over to the Japanese military forces, 
through a verbal order, all POWs were released.  She stated 
that he had been held captive at the Japanese Military 
Garrison at Paoay, Ilocos Norte.  She said she did not know 
the names of his comrades as he had not told her, as she was 
the second wife.  (By this she apparently meant that she was 
not married to the Veteran at the time, as the marriage 
certificate shows they were married in August 1945.)  

In addition, she submitted an affidavit dated in February 
2005, from J. Sadiarin, who identified herself as the widow 
of a doctor who had treated the Veteran, and that sometime 
in 1963, she saw the Veteran spitting blood, and the Veteran 
said that this had been when he had been captured as a POW.  

Subsequently, the Philippine Army Branch of the National 
Archives Records Administration (NARA) stated, in an October 
2009, that their records indicated that the Veteran did not 
acquire POW status; that there was no evidence of a claim 
made with the War Claims Commission (WCC); and that without 
a positive determination made by the WCC, NARA could not 
favorably consider POW status.  

Thus, the evidence shows that the Veteran was not involved 
in any recognized military service at the time of his 
reported imprisonment.  Only service department records can 
establish if and when a person was serving on qualifying 
active service.  38 C.F.R. § 3.203; Venturella v. Gober, 11 
Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Where service department certification is 
required, the service department's decision on such matters 
is binding on the VA.  See Soria v. Brown, 118 F.3d 747 
(Fed. Cir. 1997); Duro v. Derwinski, 2 Vet.App. 530, 532 
(1992).  

Further, there is no reasonable basis to question the 
service department's determination.  The appellant does not 
claim to have actual knowledge of the Veteran's POW status; 
her knowledge is based on the Veteran's statements.  
Further, the NPRC's certification of the dates of service is 
binding on VA, and NPRC did not certify any periods of 
recognized service prior to November 1945.  Thus, even if he 
was a captive of the Japanese government in 1942, as 
claimed, this was not preceded by a period of qualifying 
service, and, thus, POW status cannot be conferred.  
38 C.F.R. § 3.1(y).  Accordingly, the appellant's appeal is 
denied.


III.  Service Connection for the Cause of the Veteran's 
Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For 
a service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

According to the death certificate, the Veteran died in June 
1997, at the age of 80 years, due to cardiorespiratory 
arrest, chronic obstructive pulmonary disease, and senility.  
At the time of his death, service connection was not in 
effect for any disabilities.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including cardiovascular disease, if the 
disability was manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
addition, service incurrence shall be presumed for 
tuberculosis if the disease develops a ten percent degree of 
disability or more within three years from the date of 
separation from such service, provided the Veteran served 
for ninety days or more during a period of war, or after 
December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 3.307, 3.309.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence 
does not have the same probative value.  

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions, however, may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (here the 
Federal Circuit distinguished between the examples of a 
broken leg versus cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply 
because it was not reported contemporaneously to service, or 
noted in the service medical records, the Board still must 
determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and 
the absence of contemporaneous medical evidence is a factor 
that may be weighed against the lay evidence of record.  See 
Buchanan, at 1337.  

The appellant's primary contention is that the Veteran's 
death was caused by the hardships of captivity while he was 
a POW.  As discussed above, however, his recognition as a 
POW has not been established, and, therefore, the 
presumptions applicable to former POWs do not apply. 

The appellant also contends that within 2 to 5 years of his 
separation from service, he was treated by a private 
physician, Dr. U. Sadiarin, for symptoms of spitting up 
blood.  She states that the spitting of blood stopped but 
the disease was not totally cured; however, the February 
2005 affidavit from the widow of that doctor identified the 
treatment for spitting up blood as having occurred in 1963.  
Although Mrs. Sadiarin also said that the Veteran at that 
time related the onset to his POW experiences, as discussed 
noted above, even if he was a captive of the Japanese 
government, he did not meet the requirements for recognition 
as a POW under VA law; thus, service connection based on 
disabilities incurred at that time could not be granted.  

Service treatment records show that the Veteran was 
hospitalized from May to July 1945 and in September 1945, 
for treatment of malaria and rheumatoid arthritis.  The 
appellant submitted medical records of treatment dated from 
1989 to 1995, which show the Veteran's treatment for chronic 
obstructive pulmonary disease, pulmonary tuberculosis, 
bronchial asthma, cerebral insufficiency, probably due to 
arteriosclerotic heart disease, emphysema, and cor 
pulmonale.  The appellant contends that as noted in those 
days, malaria was a combination of other diseases such as 
fever, difficulty breathing, and asthma.  Service treatment 
records, however, do not show any indication of a lung 
disability.

None of the disorders noted to have caused the Veteran's 
death was shown in the service treatment records.  The 
appellant is not competent to relate any later developing 
symptoms to service.  As noted above, the lay affidavit does 
not support her contention that a symptom of coughing up 
blood was present between 2-5 years of service.  As a 
result, the Board does not find her statement credible, and 
further development as to a causal connection is not needed.  
In this regard, the appellant is not competent to relate the 
symptom of spitting up blood to any specific disease.  She 
has not provided any other statements or evidence of direct 
service incurrence, as distinct from her claims regarding 
onset while he was a POW.  Thus, the Board finds that the 
appellant has not provided credible evidence of sufficient 
specificity as to constitute lay evidence of onset of 
chronic obstructive pulmonary disease, heart disease, or 
senility, which caused his death more than 50 years after 
service, to service or within an applicable presumptive 
period.  

In view of these factors, the preponderance of the evidence 
is against the claim, and service connection for the cause 
of the Veteran's death is not warranted.  Moreover, because 
there is no satisfactory lay or medical evidence of senility 
or chronic obstructive pulmonary disease during service; 
heart disease within one year of service; or pulmonary 
tuberculosis within three years of service, an opinion is 
not warranted.  In reaching this determination, the Board is 
mindful that all reasonable doubt is to be resolved in the 
appellant's favor.  The preponderance of the evidence, 
however, is against the claim, and the claim must be denied.  
38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Recognition of the Veteran as a former POW is denied.

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


